Citation Nr: 0332580	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the veteran's Department of Veterans 
Affairs (VA) disability compensation benefits to a 10 percent 
level following incarceration for a felony was proper.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the Waco, Texas, 
Regional Office (RO) of VA which reduced the veteran's VA 
disability compensation benefits to a 10 percent level 
following incarceration for a felony.  


FINDING OF FACT

The veteran was incarcerated at a penal institution on July 
15, 1996, following a conviction of a felony, and remained 
incarcerated for over 60 days.


CONCLUSION OF LAW

The reduction of the veteran's VA disability compensation 
benefits to the 10 percent disability level, as of September 
13, 1996, by reason of incarceration for conviction of a 
felony was proper.  38 U.S.C.A. §§ 5107, 5313, 1114 (West 
2002); 38 C.F.R. § 3.665 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The veteran was notified in the 
January 2002 decision and in the August 2002 statement of the 
case of the relevant VA regulation which mandates that his VA 
compensation benefits be reduced on the 61st day following 
his incarceration for a felony.  In addition, the statement 
of the case addressed the regulation and also the directives 
of VCAA.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  However, VA has no duty to assist a 
claimant if there is no reasonable possibility that VA 
assistance would help substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  In this case, the essential facts 
are not in dispute; the case rests on the interpretation and 
application of the relevant law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The VCAA does not affect matters 
on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Moreover, the veteran does not dispute the facts in this case 
nor does he assert that there is any outstanding evidence.  
Therefore, there is no prejudice to the veteran by the Board 
deciding the case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The record shows that the veteran was awarded VA disability 
compensation benefits in a November 1981 rating decision for 
post-traumatic stress disorder (PTSD).  The veteran was 
assigned a 50 percent rating at that time.  In a September 
1991 rating decision, the veteran's disability rating was 
increased to 100 percent effective May 1991.  In August 1982 
and December 1991, the veteran was provided VA Forms 21-8764, 
Disability Compensation Award Attachment-Important 
Information, which advised the veteran of conditions 
affecting the right to payment of benefits.  Specifically, it 
is noted that benefits will be reduced upon incarceration in 
a Federal, State, or local penal institution in excess of 60 
days for conviction of a felony offense.  

In October 2001, the Texas Department of Criminal Justice 
verified that the veteran was incarcerated on July 15, 1996, 
following a conviction of a felony.  The veteran remained 
incarcerated over 60 days.  

In an October 2001 letter, the veteran was notified that VA 
proposed to retroactively reduce his VA compensation benefits 
to the 10 percent rate effective September 13, 1996, the 61st 
day of his imprisonment following his conviction for a 
felony.  He was informed that VA may resume payments 
effective the day of his release from prison if notice is 
received within one year of the release date.  In addition, 
he was informed that VA may apportion all or part of the 
benefits not paid to him during his incarceration to his 
dependents.  

In a January 2002 decision, the RO retroactively reduced his 
VA compensation benefits to the 10 percent rate effective 
September 13, 1996, the 61st day of his imprisonment 
following his conviction for a felony.  This action resulted 
in the creation of an overpayment.  

He states that he was unaware that he was not entitled to 
benefits while incarcerated at a State prison.  He indicated 
that when he was previously incarcerated in a Federal prison, 
had automatically reduced his benefits so he also thought 
that they would do so again this time.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114; 38 C.F.R.§ 3.665.  

A review of the record shows that although the veteran 
maintains that he was unaware that he was not entitled to 
full VA benefits while incarcerated for a felony at a State 
prison, he had been notified of what actions would be taken 
with regard to his VA benefits in the event he was 
incarcerated for over 60 days following the conviction of a 
felony.  Law and regulation provides that if the veteran has 
a service-connected disability which is rated as 20 percent 
disabling, he shall not be paid compensation in excess of the 
amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  
Therefore, law and regulation provide for a reduction to the 
10 percent level on the 61st day of incarceration.  

Therefore, since the veteran was incarcerated at a penal 
institution following a conviction of a felony, and remained 
incarcerated for over 60 days, the Board concludes that the 
reduction of the veteran's VA disability compensation 
benefits to the 10 percent disability level, as of September 
13, 1996, was proper.  


ORDER

The reduction in the veteran's VA disability compensation 
benefits to a 10 percent level following incarceration for a 
felony was proper


REMAND

The reduction in the veteran's VA compensation benefits 
resulted in the creation of an overpayment.  In a June 2002 
decision, the Committee on Waivers and Compromises 
(Committee) of the RO denied the veteran's request for a 
waiver of the recovery of the overpayment at issue.  In 
November 2002, a notice of disagreement was received.  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The Board further notes that VCAA does not apply to 
the waiver issue.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Accordingly, this matter is REMANDED for the following 
actions:

The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to a waiver of the recovery 
of an overpayment of VA compensation 
benefits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



